Case: 19-40379      Document: 00515261563         Page: 1    Date Filed: 01/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-40379
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       January 7, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

PABLO ROLANDO GARCIA-SILVA, also known as Gaspar,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-876-4


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Pablo Rolando Garcia-Silva appeals the within-guidelines, 96-month
sentence imposed following his guilty plea conviction for conspiracy to possess
with intent to distribute five kilograms or more of cocaine, in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. His sole argument on appeal is that
the district court erred by denying his request for a minor role adjustment
under U.S.S.G. § 3B1.2.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40379     Document: 00515261563      Page: 2   Date Filed: 01/07/2020


                                  No. 19-40379

      Whether a defendant is a minor participant under § 3B1.2 is a factual
question reviewed for clear error. United States v. Gomez-Valle, 828 F.3d 324,
327 (5th Cir. 2016). “A factual finding is not clearly erroneous if it is plausible
in light of the record read as a whole.” Id. (internal quotation marks and
citation omitted).
      The district court found that Garcia-Silva was at least an average
participant and that finding is plausible in light of the record as a whole. See
id. Thus, the district court did not clearly err in finding that Garcia-Silva was
not a minor participant and denying his request for a mitigating role
adjustment. See id.; United States v. Villanueva, 408 F.3d 193, 204 (5th Cir.
2005).
      The district court’s judgment is therefore AFFIRMED.




                                        2